           Case 1:18-cv-01580-RCL Document 32-7 Filed 10/23/20 Page 1 of 1


From:            Bowser, Carl
To:              Miller, Mark E
Subject:         RE: Mark Miller: Medical Telework Request
Date:            Thursday, March 14, 2013 11:44:57 AM


I will get back with you soonest….I’m mobile today.

From: Miller, Mark E
Sent: Thursday, March 14, 2013 11:00 AM
To: Bowser, Carl
Subject: FW: Mark Miller: Medical Telework Request

Good morning Mr. Bowser. Mike asked me to get with you to find out what you require from me so
this action is documented correctly.

Please let me know and I will provide whatever is required.

Thanks
Mark

From: Darby, Michael
Sent: Thursday, March 14, 2013 6:55 AM
To: Miller, Mark E
Subject: FW: Mark Miller: Medical Telework Request

They approved the request. Get with Carl to see how he wants this situational telework application
to be developed and processed. All I’m aware of is that I have to review and approve the medical
telework application every 30 days. Ask Carl how he wants that done as well.

From: Darby, Michael
Sent: Wednesday, March 13, 2013 8:55 AM
To: Farley, Evan
Cc: Cason, Winona
Subject: Mark Miller: Medical Telework Request

Evan,

Mark has asked for me to approve a medical telework request due to his recent illness. I’ve attached
his medical status information from his physician, and a copy of an email from Mark indicating he
had stints implanted recently.

Below is the narrative from the FEMA telework manual that applies to medical telework. From what I
surmise, he can be granted up to six months for medical telework, but the agreement must be
reviewed by the supervisor every 30 days. If there are no objections, my decision is to grant him
medical telework status probably through the end of May – to ensure he fully recovers – but I will
review the telework agreement with Mark every 30 days.

Please let me know if management concurs with my recommendation.




                                                                                           Kirton - AFPD - 000236
